



COURT OF APPEAL FOR ONTARIO

CITATION:
    Pirani v. Esmail, 2014 ONCA 279

DATE: 20140409

DOCKET: C55218

Weiler, Rouleau and Pepall JJ.A.

BETWEEN

Barkatali Nazarali Pirani

Plaintiff (Respondent)

and

Yasmin Esmail, Tajdin Esmail and Alnaz Ismail
    Jiwa

Defendants (Appellants)

Morris Cooper and Sabrina A. Bandali, for the appellants
    Yasmin Esmail and Tajdin Esmail

John Philpott, for the respondent

Alnaz Ismail Jiwa, acting in person

Heard: September 10, 2013

On appeal from the judgments of Justice Susan E. Greer of
    the Superior Court of Justice, dated February 22, 2012, with reasons reported
    at 2012 ONSC 992, and May 31, 2012, and her costs order dated June 29, 2012,
    with reasons reported at 2012 ONSC 3843.

COSTS ENDORSEMENT

[1]

On February 26, 2014, this court rendered judgment in this matter
    allowing the appeal in part and allowing the cross-appeal. The court disposed
    of all costs issues with the exception of the trial costs of the
    cross-appellant. The court ruled that the cross-appellant was entitled to his
    trial costs but rejected his submission that these costs should be awarded on a
    substantial indemnity basis. The court asked the parties to provide brief
    written submissions as to the appropriate quantum of costs.

[2]

In his submissions, Mr. Jiwa once again asks that he be awarded
    substantial indemnity costs. His request for substantial indemnity costs was
    rejected by the court and we see no basis to revisit that issue.

[3]

As to the quantum of partial indemnity costs, Mr. Jiwa seeks $49,648.64.

[4]

Mr. Jiwa was self-represented at trial. Because he is a lawyer he seeks
    recovery of virtually all of the time he spent dealing with the matter. In his
    bill of costs, he has applied what we assume is his regular hourly rate and
    then made adjustments to arrive at substantial and partial indemnity rates. He
    also seeks recovery for the time another lawyer and law clerks in his office spent
    dealing with the claim.

[5]

The bulk of the claim is for Mr. Jiwas time. The respondent argues that
    virtually all of the time claimed by Mr. Jiwa was for time spent because he was
    a party. There is, in the respondents submission, little to suggest that the
    time being claimed was time when Mr. Jiwa was carrying out tasks requiring a
    lawyer. Further, Mr. Jiwa has not shown that any of the time spent was time
    lost to remunerative work. Finally, the respondent submits that the time
    claimed for activities such as research and document review is excessive. As a
    result, the respondent suggests a moderate award of costs in the amount of
    $1000.

[6]

In my view the appropriate amount of costs lies somewhere between the
    submissions of the two parties. As explained by this court in
Fong v. Chan
(1999),
46 O.R. (3d) 330 (C.A.), lawyers
    who represent themselves in a lawsuit are entitled to costs. Self-represented
    litigants, however,

be they legally trained or not,
    are not entitled to costs calculated on the same basis as those of the litigant
    who retains counsel.  Costs should only be awarded to those lay litigants who
    can demonstrate that they devoted time and effort to do the work ordinarily
    done by a lawyer retained to conduct the litigation and that, as a result, they
    incurred an opportunity cost by forgoing remunerative activity.

[7]

The bill of costs presented by Mr. Jiwa seeks recovery for virtually all
    of the time he and others in his office committed to the matter. He indicates
    in his submissions that the time he devoted to the lawsuit has had significant
    financial implications when he could have spent time working on other files.

[8]

In our view, the trial issues in which Mr. Jiwa was involved were narrow
    and relatively straightforward. The bulk of the trial dealt with the dispute
    between the respondent and the Esmails and the amount of the claim advanced was
    relatively modest. From our review of the bill of costs, we also agree with the
    respondent that a significant amount of the time being claimed by Mr. Jiwa was for
    his participation as a party rather than as a lawyer. Taking all of this into
    account and weighing it against the fact that, inevitably, a significant amount
    of Mr. Jiwas time, and that of the other lawyer and the clerks, would have
    been devoted to work ordinarily done by a lawyer retained to conduct the litigation,
    we would award Mr. Jiwa trial costs fixed in the amount of $15,000 inclusive of
    HST and disbursements.

K.M.
    Weiler J.A.

Paul
    Rouleau J.A.

S.E. Pepall J.A.


